Case 19-13752-MBK                  Doc 25-3 Filed 05/26/20 Entered 05/26/20 14:29:13   Desc
                                      Proposed Order Page 1 of 2




   UNITED STATES BANKRUPTCY COURT
   DISTRICT OF NEW JERSEY
   __________________________________
   Caption in compliance with D.N.J. LBR 9004-2(c)

   Mester & Schwartz, P.C.
   Jason Brett Schwartz, Esquire
   Bar No. 4217
   1917 Brown Street
   Philadelphia, PA 19130
   (267) 909-9036

  In Re:

  IN RE:                                               Case No.: 19-13752-MBK
  CLAIRE V. DWYER,
           Debtor
                                                       Chapter 13

                                                       Judge: Michael B. Kaplan




                                 ORDER GRANTING APPLICATION FOR
                                  PAYMENT OF UNCLAIMED FUNDS

The relief set forth on the following page is ORDERED.
Case 19-13752-MBK           Doc 25-3 Filed 05/26/20 Entered 05/26/20 14:29:13                 Desc
                               Proposed Order Page 2 of 2




        On May 26, 2020, an application was filed for the Claimant(s), Dilks & Knopik, LLC as

assignee to unclaimed funds for Claire V. Dwyer, the debtor for payment of unclaimed funds

deposited with the court, pursuant to 11 U.S.C. § 347(a). The application and supporting

documentation establish that the Claimant(s) is/are entitled to the unclaimed funds; accordingly,

it is hereby

        ORDERED that, pursuant to 28 U.S.C. § 2042, the sum of $2,232.00 held in unclaimed

funds be made payable to Dilks & Knopik, LLC and be disbursed to the payee at the following

address: 35308 SE Center Street, Snoqualmie, WA 98065.

        The Clerk will disburse these funds not earlier than 14 days after entry of this order.




                                                                                           rev. 12/1/19




                                                2
